Citation Nr: 0010393	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
January 1950 and from April 1950 to April 1953.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Baltimore Regional Office 
(RO) March 1998 rating decision which denied service 
connection for PTSD.

By February 1999 written presentation to the Board, the 
veteran's representative listed the issue on appeal as 
entitlement to service connection for "acquired psychiatric 
disability to include post traumatic stress disorder."  
Nevertheless, the record shows that the claim of service 
connection for chronic psychiatric disability was previously 
denied by the RO; it was also denied by the Board in July 
1967.  A Board decision is final and is not subject to 
revision on the same factual basis, but it may be reopened on 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156; See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  His claim of service connection 
for PTSD, however, involves a new diagnosis of a disorder 
separate and distinct from "a nervous condition;" service 
connection for PTSD has never before been finally disallowed, 
is not subject to review on a "finality basis," and is 
properly framed as listed on title page above.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997).

The February 1999 written presentation to the Board may be 
construed as an application to reopen the claim of service 
connection for a chronic psychiatric disability, exclusive of 
PTSD.  As this claim has not yet been adjudicated by the RO, 
it remains pending and is referred to the RO for initial 
adjudication.  See Kandik v. Brown, 9 Vet. App. 434 (1996); 
Hanson v. Brown, 9 Vet. App. 29 (1996).


FINDINGS OF FACT

1.  The veteran served in a combat engineer battalion in 
Korea from October 1950 to February 1952; his military 
occupational specialties were truck driver and air compressor 
operator; he did not sustain any combat wound or injury, and 
was not awarded any combat-related military decoration.

2.  His service records do not show that he engaged in combat 
with the enemy, nor do they substantiate the occurrence of an 
in-service stressor necessary to support a diagnosis of PTSD.

3.  The veteran is not shown to have PTSD as a result of 
active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that a veteran seeking service connection for PTSD must 
satisfy the initial burden of submitting a well-grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical finding indicative of PTSD.  While serving 
in Korea (from October 1950 to February 1952), he was treated 
for gastrointestinal and musculoskeletal symptoms; after 
returning from Korea, he was treated for dermatological 
disorders.  From June to August 1952, he was hospitalized.  
On psychiatric examination in August 1952, the diagnosis was 
passive dependency reaction manifested by "dependency on 
mother, tension, headaches, crying spells, and fatigue" (his 
stress was listed as "prolonged period of heavy financial 
levy in payment for lost jeep which resulted in financial 
hardship for his family").  During hospitalization, it was 
noted that he was in a combat engineer unit in Korea, and 
that he spent 7 months in a combat area.  The diagnosis of 
passive dependency reaction was confirmed during follow-up 
treatment prior to service separation; in January 1953, his 
psychiatric problems appeared under control, and further 
psychiatric clinic appointments were canceled.  No 
psychiatric finding of abnormality was noted on service 
separation medical examination in April 1953.  

The service records show that the veteran served in Korea 
from October 1950 to February 1952; he was assigned to 
Headquarters Company of the 93rd Combat Engineer Battalion; 
his military occupational specialties were heavy vehicle 
driver and air compressor operator; he did not sustain any 
combat wound or injury, and he was awarded the Occupation 
Medal (Japan) and Korean Service Medal.  

As indicated above, the veteran's claim of service connection 
for psychiatric disability, characterized as a "nervous 
condition," was previously denied by the RO, and by Board 
decision in July 1967; the issue currently on appeal is 
strictly limited to entitlement to service connection for 
PTSD.  

Numerous letters from the veteran, his spouse, and friends, 
submitted in conjunction with his previous claims of service 
connection for various disabilities, suggest that such 
disabilities were related to in-service causes.  In a 
September 1966 letter, his friend of 25 years indicated that 
he and the veteran served together in Japan and Korea, that 
the veteran was hospitalized for a "nervous condition," and 
that he had various health impairments since service.  

VA and private medical records from June 1962 to June 1967 
document intermittent treatment associated with numerous 
symptoms and illnesses, including due to variously diagnosed 
mental health problems.  During VA hospitalization from May 
to June 1967, the veteran indicated, in pertinent part, that 
he performed demolition work during service from 1950 to 
1953, noting that he liked that period of his life.  

On VA psychiatric examination in January 1968, the veteran 
reported his pertinent history, including during active 
service; he reported that he was "so scared that he froze up 
and [could not] unwind" during service because he did not 
realize that there was a war when he entered the service.

On VA psychiatric examination in February 1970 and August 
1975, no report or clinical finding relative to combat or any 
combat-related symptom or impairment was indicated.

VA medical records from June 1996 to April 1997 document 
intermittent treatment for psychiatric/psychological symptoms 
and impairment and include a diagnosis of PTSD (initially 
noted in December 1996).  During treatment, it was noted that 
the veteran had combat service in Korea and experienced, in 
pertinent part, nervousness, panic attacks, and nightmares 
about his combat experiences.  

In April 1997, the veteran filed a claim of service 
connection for PTSD, suggesting that the onset of the 
disorder was related to his "combat experiences in Korea."

By July and October 1997 letters, the RO requested the 
veteran to provide detailed information regarding the nature 
and circumstances of the occurrence of the alleged in-service 
stressors giving rise to his PTSD.  

VA medical records from February to October 1997 document 
intermittent psychiatric treatment, including that associated 
with the diagnosed PTSD.  During hospitalization from 
February to March 1997, the veteran indicated that he was 
overwhelmed by fear of being hurt by the North Koreans during 
service in Korea.  While hospitalized from September to 
October 1997, he indicated that he had nightmares about a 
situation when his best friend was killed in their foxhole.  
On examination during hospitalization, it was suggested that 
his psychiatric disability was misdiagnosed in service as 
nervous "passive-dependent reaction;" such conclusion was 
based on his "current reported symptoms picture, which was 
asserted in the context of his in-service stressors;" it 
appeared that he had undiagnosed, chronic PTSD since before 
his service separation.  It was noted that he was 
hospitalized for gastroenteritis and neurodermatitis in 
service, that such medical problems appeared to be stress-
induced, and that they are not uncommon among veterans 
exposed to significant combat.  

In November 1997, the veteran indicated that he was working 
on a "stressor letter" and was trying to refresh his 
recollection relative to his in-service stressors, noting 
that he would supply such information as soon as he was able 
to remember the stressors to which he was exposed.  A 
November 1997 deferred rating decision shows that he was 
granted 60 days in which to submit information about his 
claimed in-service stressors.  Only duplicate copies of two 
pages of his service records were submitted later in November 
1997 (showing service in Korea from October 1950 to February 
1952 and listing his military occupational specialties as 
light and heavy vehicle driver and air compressor operator).

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  Although the post-
service medical evidence of record reveals diagnoses of PTSD, 
since December 1996, and suggests a nexus between that 
disorder and the veteran's combat service in Korea, there is 
no credible, supporting evidence from any source to support 
his assertions that he participated in combat during service.  
While his service records show that he had more than a year 
of service in Korea, was in a "combat area" for 7 months, 
and served with a combat engineer unit, there is no 
indication of any actual combat exposure; he is not shown to 
have sustained any combat wound or injury, he was not awarded 
any combat decoration, and his military occupational 
specialties were truck driver and air compressor operator.  
Gaines, 11 Vet. App. at 361 (Holdaway, J., concurring) 
(simply "being there" was not, of itself, evidence that the 
veteran was exposed to the stress of combat).  

As the veteran did not engage in combat with the enemy, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of any alleged combat-related 
stressor, and the record must contain service records or 
other credible supporting evidence which corroborate his 
testimony as to the occurrence of the claimed stressor.  
Dizoglio, 9 Vet. App. at 166; West, 7 Vet. App. at 76; 
38 C.F.R. § 3.304(f).  In this case, the entirety of the 
evidence of record, including evidence assembled in 
conjunction with his prior claims of service connection for 
various disabilities, does not support his contention that he 
engaged in combat or was exposed to any specific combat-
related stressors.  The veteran has never alleged the 
occurrence of any specific combat-related stressors which 
could be verified, contending that his combat service in 
Korea, in general, gave rise to his PTSD.  VA medical records 
in December 1996 and thereafter suggest that his 
psychiatric/psychological impairment was misdiagnosed in 
service, and that he had PTSD due to combat-related 
stressors; however, even during such VA treatment the veteran 
did not report any specific stressors (other than that he had 
nightmares of his best friend being killed in a foxhole).  
Contemporaneous medical records show that his 
psychiatric/psychological symptoms during service in the 
early 1950s, however diagnosed, were actually related to 
"prolonged" and "heavy" financial hardship and emotional 
stresses arising out of circumstances totally removed from 
any alleged combat experiences.  

The Board is aware that PTSD was diagnosed on several 
occasions during post-service treatment, as discussed above, 
and VA physicians indicated that the onset of the disorder 
was related to traumatic events in Korea; however, the 
occurrence of any in-service stressors has not been 
corroborated or verified.  The occurrence of a stressful 
event is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Also, as a matter 
of law, credible supporting evidence that the claimed in-
service event actually occurred cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  The burden is on the veteran to 
provide "credible supporting evidence from any source" that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran did not engage in combat with the 
enemy, and the evidence does not show that an in-service 
stressor sufficient for a diagnosis of PTSD actually 
occurred.  


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


